Citation Nr: 0003972	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for a bilateral wrist 
disorder.

5.  Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
June 1992.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal also initially involved additional issues.  In 
January 1997, the Board issued a decision denying entitlement 
to service connection for a disorder manifested by chest pain 
and for an eye disorder, and granted service connection for 
pes planus.  The Board then remanded the remaining issues on 
appeal for further development.  In a rating action in 
November 1998, the RO granted service connection for left 
knee tendonitis; hence, that issue is no longer before the 
Board.  The remaining issues as set forth above were again 
denied by the RO and are now before the Board for further 
appellate review.


FINDINGS OF FACT

1.  There is no competent evidence of a current low back 
disability.

2.  There is no competent evidence of a current right knee 
disability.  

3. There is no competent evidence of a current bilateral 
ankle disability.

4.  There is no competent evidence of nexus between any 
current bilateral wrist disorder and the veteran's active 
military service.  

5.  There is no competent evidence of a nexus between any 
current bilateral hand disorder and the veteran's active 
military service.  


CONCLUSION OF LAW

The veteran's claims for service connection for a back 
disorder, a right knee disorder, a bilateral ankle disorder, 
a bilateral wrist disorder, and a bilateral hand disorder are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A medical report dated in October 1978 reveals that the 
veteran complained of discoloration of the left ring finger 
and the right ring finger.  He reported that he had 
dislocated the proximal inter phalangeal joint of left ring 
finger one year earlier and later the metacarpal phalangeal 
joint of the left thumb.  He had injured the right ring 
finger in August while playing basketball.  Examination 
revealed mild swelling of the proximal inter phalangeal 
joints of both ring fingers.  There was slight tenderness on 
the ulnar side with a few degrees of radial deviation.  X-
rays were reported to be normal.

Service medical records reveal that in August 1979 the 
veteran complained of left ankle pain.  Examination revealed 
that there was edema, effusion and tenderness along the 
Achilles tendon.  A gel cast was applied.  A few days later 
the veteran had full range of motion without pain.  

In March 1980, the veteran complained of left ankle pain for 
nine months.  Examination was reported to be normal.  

In October 1980, the veteran complained of lower back pain 
after strenuous lifting and carrying.  Examination revealed 
pain in the right paravertebral muscles.  

In November 1980, the veteran complained of pain in the right 
lower leg.  Examination revealed tenderness at the tibial 
tuberosity and in the patellar tendon.  

In April 198l, he complained of lower back pain and stated 
that he had fallen while playing basketball.  The impression 
was contusion of the back.

In December 1981, the veteran complained of right knee pain 
over the insertion of the lateral hamstring.  He reported 
pain with flexion of the hip.  Range of motion was full.  On 
examination the lateral collateral ligament and medial 
collateral ligament were intact; there was no effusion; there 
was tenderness over the insertion of the lateral hamstrings.  
The assessment was possible tendinitis.

In September 1982, the veteran complained of a chronic 
Achilles tendon problem when wearing safety shoes.  There was 
no swelling or deformity at the insertion of the Achilles 
tendon.  

In June 1983, the veteran complained of aching and stiffness 
of the proximal interphalangeal joints of the fingers of the 
right hand, which he indicated was worse after he used his 
hand for writing.  He also reported that he injured his right 
ankle when a bowling ball fell on it.  Examination revealed 
that the medial side of right ankle was slightly reddened and 
painful to pressure.  He had good range of motion.  There was 
no swelling or discoloration of the fingers of the right 
hand.  On orthopedic examination of the right hand in July 
1983, there was no swelling or tenderness; there was no motor 
loss or sensory loss; range of motion was full.  The proximal 
interphalangeal joints of the fingers of the right hand were 
slightly larger than the rest of the fingers.  X-rays of both 
hands showed no evidence of fracture, dislocation or other 
bony abnormality.

In June 1984, the veteran complained of back pain during 
physical training.  On examination there was tenderness to 
deep palpation.  The assessment was possible acute sprain or 
soft tissue injury.  

In July 1984, the veteran complained of right knee pain 
during physical training.  On examination, retropatellar 
tenderness, without effusion, was found; range of motion was 
full; the knee was stable.  The impression was patellofemoral 
syndrome.

In September 1984, he complained of lower back pain after 
heavy lifting.  Flexion was to 30 degrees.  The assessment 
was low back strain.  

In October 1984, the veteran complained of left knee pain.  
On examination, tenderness near the lateral edge of the 
patella and swelling beneath the patella were noted; range of 
motion was full.  The assessment was patellofemoral syndrome.

In December 1984, he complained of lower back pain that did 
not radiate.  On examination muscle spasms on the left were 
noted.  The assessment was back muscle spasm.

In March 1986, the veteran complained of pain and swelling of 
the right middle finger.  In May 1986, a swollen, tender, 
non-erythematous lesion was found on the volar aspect of the 
proximal phalanx of the right middle and, to a lesser extent, 
right ring fingers.  A biopsy was performed, and tissue was 
sent to the Armed Forces Institute of Pathology.  The 
diagnosis was cyst with fibrinoid change and reactive 
vascular proliferation, right middle finger.  At discharge 
from a service department hospital in August 1986, the 
veteran still had chronic pain in the right middle and ring 
fingers.

In August 1986, the veteran was seen complaining of an injury 
to the left knee and right ankle.  He had limited motion when 
the knee was extended and the medial side of the knee 
appeared swollen.  A torn ligament was suspected.  A few days 
later he reported that the swelling was gone, but the knee 
still popped.  It was ultimately concluded that he had a tear 
of the medial collateral ligament.  In October 1986 bilateral 
chondromalacia of the patellae was diagnosed.

In December 1986, the veteran was seen complaining of 
bilateral knee pain and swelling.  Examination revealed 
crepitation in both knees on bending.  There was no locking, 
buckling or giving way of the knees.  The knee pain 
reportedly increased with activity and decreased with rest.  
There was peripatellar pain without redness, edema, atrophy, 
laxity or deformity.  He had full range of motion of the 
knee.  The diagnosis was chondromalacia patella.

In February 1987, the veteran complained of left ankle pain 
after he was hit with a bowling ball.  Examination revealed 
that the ankle was discolored and swollen.  He had full range 
of motion of the ankle.  X-rays were negative.  The 
assessment was possible contusion.  In March 1987 there was 
no swelling, edema or deformity of the left ankle.  The 
assessment was resolving contusion.  

In March 1987, the veteran complained of pain and swelling of 
the right middle and ring fingers.  Examination revealed mild 
swelling of the right middle finger along the proximal 
phalanx.  There was a little tenderness over the incision 
from previous surgery.  He had full range of motion.  There 
was a slightly tender 0.25 cm mass over the ring finger at 
the proximal interphalangeal joint.  A low grade inflammatory 
condition involving the ring finger proximal inter phalangeal 
joint was suspected.

In July 1987, the veteran complained of lower back pain after 
a fall.  He reported that he had had previous back problems.  
On examination he had pain in the lumbar area on forward 
bending.  Range of motion was full with discomfort.  On 
bending over the muscles over the left lumbar region were 
tense.  The assessment was mechanical lumbar region back 
strain.

In February 1990, the veteran complained of right ankle pain 
after being hit while playing basketball.  On examination 
there was mild edema of the right ankle; range of motion was 
normal.  The assessment was right ankle sprain.  In April 
1990 the veteran again complained of right ankle pain after 
playing basketball.  A little swelling over the anterior 
ligament was noted.  The assessment was sprained anterior 
ligament of the right ankle.

In May 1990, the veteran stated that he had stepped on a rock 
and twisted his right knee.  He complained of swelling and 
pain at the bottom of the foot.  Examination revealed pain on 
palpation of the dorsal portion of the ankle.  X-rays 
revealed a questionable fracture at the right tibial styloid 
process.  A cast was applied.  In June 1990 range of motion 
of the right ankle was full.  There was lateral 
discoloration, mild tenderness over the talofibular ligament 
and no swelling.  The assessment was right ankle sprain, 
improving.  A radiologist reported that there was no fracture 
of the ankle.  In July 1990, the veteran continued to 
complain of right ankle discomfort.  In August and September 
1990, he complained of right ankle soreness after running.

In January 1991, the veteran complained of pain on the right 
side of the dorsal spine.  On examination pain in the right 
trapezius muscle, which was contracted, was noted.  He had 
full range of motion of the spine.  The assessment was 
trapezius strain.  Several days later, he reported that he 
was 95 percent better.

In January 1992, the veteran complained of pain in the right 
lower back after physical training.  On examination range of 
motion was full, with slight pain.  The assessment was 
probable muscle pull.

In a report of medical history for separation in April 1992, 
history of painful joints in the fingers and a biopsy of a 
benign mass on the right ring finger were noted.  The veteran 
reported that he did not have a trick or locked knee.  He 
reported that he had had recurrent back pain.  A history of 
mechanical lower back pain was noted  On examination for 
separation in April 1992 his lower and upper extremities were 
evaluated as normal.  His spine and musculoskeletal system 
were reported as normal.

On VA general medical examination in December 1992, the 
veteran's complained of pain in the wrists and ankles, worse 
with movement.  On examination, minimal pain on movement of 
the wrists and ankles was noted.  There was some decreased 
motion, particularly of the left ankle.  Diagnoses included 
nonspecific joint discomfort in the wrists and ankles.  On a 
VA joints examination it was reported that there was no 
particular swelling of the lower extremities.  No impairment 
of the knees was appreciated.  Range of motion of the wrists 
was minimally restricted.  Range of motion of the left ankle 
was limited.  X-rays revealed no acute fracture or bony 
abnormality of the wrists or ankles.

On VA examination in May 1998, the veteran complained of 
stiffness in the right hand and a little shooting pain 
occasionally.  He reported that he had had a surgical release 
at the base of the right thumb in January 1998.  Examination 
of the hands revealed no gross deformity.  There was a fresh 
scar near the snuff-box of the left thumb.  It was well 
healed with minimal tenderness to deep palpation.  The wrists 
dorsiflexed to 45 degrees and plantarflexed (sic) to 60 
degrees bilaterally.  The veteran reported sharp pain 
momentarily in the right wrist on palmerflexion.  There was 
no discomfort on the left.  There was no tenderness of the 
digits and no swelling was noted.  Range of motion of the 
hands was full and painless.  The grip was very good in both 
hands.  The diagnosis was status post surgery of the right 
thumb, reportedly a nerve release.  On knee examination the 
veteran stated that it was primarily his left knee that 
bothered him.  He stated that he could walk indefinitely 
without knee pain and that he had no problem at work.  He 
complained that once in a while he had a little soreness on 
the inside of the knee.  Going down steps caused some 
discomfort in the knee.  Examination revealed that there was 
no deformity of the knee.  The thigh circumference was equal 
bilaterally and there was no effusion.  There was no 
tenderness in the right knee.  Ligaments were intact.  He had 
full range of motion of the knees.  The ankle joints showed 
no deformity and the veteran reported no symptoms in the 
ankles.  Range of motion of the ankles was from 15 degrees 
dorsiflexion to 35 degrees plantar flexion.  Inversion and 
eversion were normal.  The veteran reported that he had very 
little trouble with his back.  He stated that walking did not 
bother it much.  Every few months he had to march with a 
heavy rucksack and he tolerated it without any problems.  He 
stated that once in a great while he felt a little aching in 
the low back.  Examination revealed that there was no 
tenderness or muscle spasm.  He could touch his fingertips to 
the floor and return to the upright position without 
difficulty.  In the seated position he could flex forward to 
75 degrees.  He could get his shoulders almost to his knees.  
He could extend to about 25 degrees without discomfort.  
Rotation to the left was to 70 degrees with a mild pulling 
sensation along the left flank area.  Rotation to the right 
was to 65 degrees with a mild pulling sensation on the right 
flank area at the end points, but not really pain.  Side 
bending was to 35 degrees without discomfort.  X-rays of the 
hands, wrists and lumbosacral spine revealed no abnormality.  
Essentially normal spine examination was reported as a 
diagnosis.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

However, the threshold question to be answered in this case 
with regard to each of the veteran's claims for service 
connection is whether the veteran has presented a well-
grounded claim.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) (1999) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this case, with regard to the veteran's claim for service 
connection for residuals of a back disorder, there is 
evidence of the veteran being treated for low back pain in 
service and he complained of recurrent back pain at the time 
of his discharge examination, however, no back disability was 
shown on the most recent VA examination.  Since he has failed 
to demonstrate any medical evidence of current disability 
resulting from a lower back, there is no basis for finding 
that he has presented a well-grounded claim with regard to 
that issue.

During service the veteran complained of right knee pain on 
several occasions.  Diagnoses included possible tendonitis, 
patellofemoral syndrome and chondromalacia of the patella.  
However, no right knee disability was shown on VA examination 
in May 1998.  In the absence of a showing of current 
disability of the right knee, there is no basis for finding 
that he has presented a well-grounded claim with regard to 
that issue.

During service the veteran reported injuries to each ankle in 
separate incidents involving being hit by bowling balls.  In 
the second incident, involving the left ankle a diagnosis of 
contusion was reported.  In 1990 he reported an injury to his 
right ankle during a basketball game.  The assessment was 
sprain of the anterior ligament.  Another sprain of the right 
ankle was reported a few months later.  However, no ankle 
disability was shown on VA examination in May 1998.  In the 
absence of a showing of current disability of the ankles, 
there is no basis for finding that he has presented a well-
grounded claim with regard to the issue of entitlement to 
service connection for a bilateral ankle disorder.

With regard to the veteran's claimed bilateral wrist 
disability, the Board notes that service medical records 
reveal no evidence of complaints or findings of or treatment 
for a wrist disorder.  Additionally, no wrist disorder was 
shown in service.  The earliest evidence of a wrist disorder 
is the veteran's complaint of wrist pain at the time of VA 
examination in December 1992.  On VA examination in May 1998 
the veteran reported some pain on motion of the wrists and 
tenderness, but there is no medical evidence linking any 
present wrist disability with any incident of service.  
In the absence of such evidence, the Board finds no basis for 
finding that he has presented a well-grounded claim with 
regard to that issue.

During service, the veteran had a cyst removed form his right 
middle and ring fingers.  In January 1998 he reportedly had a 
surgical nerve release at the base of the right thumb.  He 
has presented no medical evidence of a nexus between these 
apparently unrelated disorders.  On VA examination in May 
1998 the only abnormal finding was the surgical scar near the 
snuff-box of the left thumb.  Since his only present 
disability of the hands is not medically linked to his period 
of military service and there is no medical evidence of 
present disability of the hands related to the cyst removal 
which the veteran had during service or to any other incident 
of service, the Board concludes that the veteran has not 
presented a well-grounded claim for service connection for a 
bilateral hand disorder in this case.

The Board has considered the veteran's assertions in reaching 
the above conclusions.  However, as a lay person without 
medical training or expertise, he is not competent to render 
a probative opinion on a medical matter, such as the 
diagnosis and/or etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App.  492, 494-5 (1992).  

As the veteran has failed to present evidence that any of his 
current claims is plausible, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well-ground any of the claims of 
entitlement to service connection currently under 
consideration.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997). 

As the RO also denied each of the veteran's claims as well 
grounded (see November 23, 1998 Supplemental Statement of the 
Case), there is no prejudice in the Board doing likewise.  
The Board also finds that inasmuch as the veteran has clearly 
been provided with the basis for the denial of each claim, 
the duty to inform has been met.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

In the absence of evidence of well grounded claims, service 
connection for a back disorder, a right knee disorder, a 
bilateral ankle disorder, a bilateral wrist disorder and a 
bilateral hand disorder, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

